Citation Nr: 0734475	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-08 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's tinnitus, currently evaluated as 10 percent 
disabling, to include entitlement to a separate compensable 
evaluation for each ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from May 1986 to May 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which denied an 
increased evaluation for the veteran's tinnitus and separate 
compensable evaluations for each of the veteran's ears under 
the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a decision of the Board that concluded that no more than a 
single 10 percent evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under pre-June 
13, 2003, regulations.  The Department of Veterans Affairs 
(VA) disagreed with the Court's decision in Smith and 
appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of the VA imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay included the issue as 
presented in the instant appeal where a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and an evaluation for tinnitus of greater than 10 percent was 
sought.  On June 19, 2006, the Federal Circuit issued a 
decision in the appeal of Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  On July 10, 2006, as a consequence of that 
holding, the Secretary rescinded the stay that had been 
imposed on all claims affected by Smith and directed the 
Board to resume adjudication of the previously stayed claims.  


FINDING OF FACT

A 10 percent evaluation is currently in effect for the 
veteran's tinnitus.  The evaluation is the maximum schedular 
evaluation assignable for tinnitus.  
CONCLUSION OF LAW

An evaluation in excess of 10 percent and/or a separate 
compensable evaluation for each ear may not be assigned for 
tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 4.87, Diagnostic Code 6260 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Court has 
held that the statutory and regulatory provisions pertaining 
to the VA's duty to notify and to assist do not apply to a 
claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
evaluations for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
evaluation available for tinnitus under the applicable rating 
criteria.  Furthermore, regardless of whether the veteran's 
tinnitus is perceived as unilateral or bilateral, the outcome 
of this appeal does not change.  

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the veteran in substantiating the claim).  

II.  Tinnitus

A.  Historical Review

The report of a December 1992 VA examination for compensation 
purposes reflects that the veteran was diagnosed with 
bilateral tinnitus.  In June 1993, the RO established service 
connection for tinnitus and assigned a 10 percent evaluation 
for that disability.  

B.  Increased/Separate Compensable Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Prior to June 13, 
2003, recurrent tinnitus warranted a 10 percent evaluation.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  

On June 13, 2003, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 4.87.  The amended regulation 
clarifies that recurrent tinnitus warrants a 10 percent 
evaluation.  Only a single evaluation is to be assigned for 
recurrent tinnitus no matter whether the sound is perceived 
in one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2007).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the version of 38 C.F.R. § 4.87, Diagnostic Code 
6260 in effect prior to June 13, 2003, required the 
assignment of separate compensable evaluation for each ear.  
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit held that the Court erred in not deferring to 
the VA's interpretation of 38 C.F.R. §§ 4.25(b), 4.87, 
Diagnostic Code 6260, which directed the assignment of a 
single evaluation for tinnitus regardless of whether the 
disability was unilateral or bilateral in nature.  
In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 
initial 10 percent evaluation for each ear for his 
service-connected tinnitus must be denied under Diagnostic 
Code 6260, as in effect both prior and subsequent to June 13, 
2003.  On this point, the denial of the veteran's claim is 
based on a lack of entitlement under the law.  The law, in 
particular the regulation governing schedular evaluation of 
tinnitus, is dispositive of the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

The Board notes that the veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  There is neither evidence nor 
argument that tinnitus manifests in symptoms other than 
ringing in the ear or that such results in unusual disability 
to render impracticable application of the Rating Schedule.  
Thus, the Board finds no basis upon which to assign a higher 
disability evaluation despite consideration of the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), to include 38 C.F.R. § 3.321(b)(1) (2007).  


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's tinnitus, to include entitlement to a separate 
evaluation for each ear, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


